Citation Nr: 0421154	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from August 1962 to 
October 1967.  Service in Vietnam from December 1966 to 
October 1967 is indicated by the evidence of record.  The 
veteran has been awarded the Vietnam Service Medal and 
Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's claim for service 
connection for PTSD was denied because there was no evidence 
the veteran participated in combat, and there were no 
corroborated non-combat stressors in evidence.  (The veteran 
also initiated an appeal following a denial of service 
connection for hypertension, but did not elect to complete 
his appeal of that issue.)

The veteran claims to be suffering from PTSD as a result of 
his service as an Air Policeman at Tan Son Nhut Air Base in 
Vietnam.  The veteran's claimed stressors have varied during 
the pendency of this appeal.  For example, at a March 2002 VA 
examination, the veteran claimed to have witnessed "a lot of 
active combat and killing."  (There is no other evidence of 
record that the veteran participated in combat.)  On another 
occasion, he suggested that his friend's suicide was a 
stressor.

Where VA determines that the veteran did not engage in combat 
with the enemy, or that the veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
the veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  In the 
course of treatment at the VA Medical Center (VAMC) in 
Chicago, the veteran has indicated that his in-service 
stressor is associated with the suicide of a close friend.  
In a statement attached to the veteran's November 2002 Appeal 
to the Board, the veteran identified that friend as Mr. F.H., 
and specified that the suicide occurred in March 1967.  There 
is no information in the record, including the veteran's 
service medical records (SMRs) and service record, regarding 
the event.  

The RO, in a correspondence dated in January 2002, requested 
that the veteran provide details of his alleged stressors.  
There is no indication in the record that the veteran ever 
responded to this request.  Nevertheless, since the veteran 
has identified a stressor with some specificity, VA is 
obligated to assist the veteran in obtaining information 
surrounding the alleged stressor in order that the veteran's 
claim can be fairly adjudicated.

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should again contact the 
veteran and request that he provide 
any details that he can recall 
regarding his claimed stressors, 
particularly those related to combat 
and the suicide of his friend, Mr. 
F.H.  Specifically, the veteran 
should be asked to confirm the name 
of his friend who allegedly 
committed suicide, and, as precisely 
as possible, the date and location 
of the occurrence, as well as the 
friend's unit of assignment.  Any 
additional information about his 
friend, such as his home town and 
state should be provided.  The RO 
should then review the claims file 
and compile a list of the veteran's 
alleged stressors in as much detail 
as possible.  Dates and places and 
units involved in any combat 
stressor should be identified by the 
veteran.  The RO should then attempt 
to verify the occurrence of the 
claimed stressors through official 
channels.   The United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) and, if necessary 
the National Archives, should be 
provided copies of pertinent parts 
of the appellant's personnel 
records, and be requested to conduct 
a search of all of the available and 
appropriate sources, and provide any 
information, including unit 
histories and morning reports for 
the appellant's unit of assignment 
in Vietnam, which might corroborate 
the stressors.  Any information 
obtained should be associated with 
the claims file.  If the search 
efforts produce negative results, 
documentation to that effect should 
be placed in the claims file.  The 
veteran should be given opportunity 
to provide corroboration of any 
claimed stressor.

3.  The veteran should be afforded a 
VA psychiatric examination by a 
physician with appropriate expertise 
to determine whether the veteran 
experiences PTSD due to in-service 
stressor(s).  Psychological testing 
necessary to determining whether the 
veteran has PTSD should be 
performed.  A diagnosis of PTSD 
under the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (1994) 
(DSM-IV) criteria should be made or 
ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folder, including 
a copy of this remand, must be made 
available to and reviewed by the 
examiner.

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should refer to the 
Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

